On Motion to Dismiss.
The opinion of the court was delivered by
Manning, C. J.
This appeal was taken by petition. The defendants move to dismiss on the grounds, that the petition contains no prayer for citation, and none was ordered and none served. . The motion is sustained by the record, and must prevail.
If the petition of appeal contains no prayer for citation, and none has been issued or served, the appeal must bo dismissed. Bolling v. Anderson, 10 Annual, 650.
It is the duty of the appellant to see that the necessary steps are taken, which are required by law, to bring up his appeal, and if he fails to cause citation of appeal to issue, he will not be entitled to relief under the Act of 1839, now Rev. Stats, sec. 36. Walker v. Martolo, 16 La. 50.
If a party, seeking an appeal by petition, fails to pray for citation, and none is ordered or issued, and the record fails to shew that any has been served, these omissions will be imputed to the appellant, and not to the clerk.
The appeal is dismissed.
Rehearing refused.